Law Offices

BENJAMIN, AARONSON, EDINGER & PATANZO, PA.

 

 

BENJAMIN, AARONSON & PATANZO, P.A. 1700 East Las Olas Boulevard, Suite 202 GARY S. EDINGER, B.A.
James S, Benjamin Fort Lauderdale, FL 33301 Gary S. Edinger
pane eentronson 305 N.E. 1st Street GSEdingerl2@gmail.com
one Gainesville, FL 32601
*Also licensed in New Jersey and Georgia
Telephone (954) 779-1700 Please Reply To: Telephone (352) 338-4440
Fax (954) 779-1771 Gainesville Office Fax (352) 337-0696
July 8, 2019

Hon. Margo K. Brodie

USS. District Judge

Eastern District of New York
Chambers: N 626

225 Cadman Plaza East
Brooklyn New York 11201

BY ECF AND FACSIMILE

RE: DJ Direct, Inc. v. OMM Imports, Inc. d/b/a Zero Gravity
Case No.: 19-cv-2541-MKB-VMS

Dear Judge Brodie:

This letter is tendered on behalf of OMM Imports, Inc. (“Zero Gravity”), in accordance
with Your Honor’s Individual Practice Rule 3(A), to request a pre-motion conference and leave to
file a Motion to Dismiss for failure to state a cause of action pursuant to Rule 12(b)(6),
Fed.R.Civ.P., and for violation of Rules 8 and 10(b), Fed.R.Civ.P. (shotgun pleading).

Reduced to its essentials, the Rule 12(b)(6) motion is based on the fact that that there are
no allegations in the Complaint that Zero Gravity did anything at all to harm the Plaintiff.

The Plaintiff filed an action claiming damages in connection with reports to Amazon.com
that it was selling counterfeit merchandise. According to Plaintiff, Defendant David Zur (“Zur”)
“personally made false statements to Amazon.com at issue herein and is personally responsible for
several of the acts complained of herein.” (Doc. 1 at 5, 429). No other Defendant is alleged to have
contacted Amazon.com. In particular, Zero Gravity is not alleged to have done so.

Plaintiff does not allege that Zero Gravity contacted Amazon.com or took any other
affirmative action regarding the Plaintiff. In contrast to the “unity of interests” alleged to exist
between Zur and Breya’s Cosmetics Corp. (Doc. 1 at 5, 1930, 31). Plaintiff does not allege any
connection between Zero Gravity and the other two Defendants beyond the unremarkable assertion
that Breya’s is a “one of those distributors who is permitted by OMM to sell online”. (Doc. | at 6,
136). Plaintiff does not allege that Breya is a subsidiary of Zero Gravity or is otherwise controlled
by it. Neither does Plaintiff allege that Zur or Breya’s were acting as agents for Zero Gravity. At
most Plaintiff alleges that Zero Gravity was aware of Zur’s intent to lodge complaints with
Amazon.com about D.J. Direct’s business. (Doc. 1 at 7, $44; 9, 52; 10, 957).
Hon. Margo K. Brodie
U.S. District Judge
July 8, 2019

Page 2 of 3

The Complaint includes a bare allegation that “Defendants jointly decided to
execute a sham operation involving the filing of false claims with Amazon.com...” (Doc.
1 at 7, [40). However, Plaintiff does not allege that Zero Gravity took any overt act in
furtherance of that joint operation. Rather, the Complaint makes it clear that Zur is the only
Defendant alleged to have actually done anything at all. (Doc. 1 at 5, 929; 7, 944; 9, 452;
10, 957).

The element of publication or some other overt act is common to all of the state law
claims asserted in the Complaint. As noted above, there is no allegation in the Complaint
that Zero Gravity took any act in furtherance of the torts alleged:

(1) Count I — Product Disparagement: “To recover for disparagement of goods,
the plaintiff must show that the defendant published an oral, defamatory statement directed
at the quality of a business’s goods and must prove that the statements caused special
damages.” Fashion Boutique of Short Hills, Inc. v. Fendi USA. Inc., 314 F.3d 48, 59 (2d
Cir. 2002) (emphasis added);

(2) Count II ~ Tortious Interference with Contract: “Tortious interference with
contract requires the existence of a valid contract between the plaintiff and a third party,
defendant’s knowledge of that contract, defendant’s intentional procurement of the third-
party’s breach of the contract without justification, actual breach of the contract, and
damages resulting therefrom.” Lama Holding Co. v. Smith Barney Inc., 88 N.Y.2d 413,
424 (1996) (emphasis added). This count is also defective because Plaintiff did not identify
any particular customer who declined or was unable to do business with it on account of
Defendants’ complaints to Amazon. “Failure to identify specific business entities with
which the Plaintiffs had business relationships is fatal to their tortious interference with
business advantage claims.” Katz v. Travelers, 241 F.Supp.3d 397, 408 (E.D. N.Y. 2017)

(3) Count III — Unfair Competition: “The essence of an unfair competition
claim under New York law is that the defendant misappropriated the fruit of plaintiff's
labors and expenditures by obtaining access to plaintiff's business idea either through fraud
or deception, or an abuse of a fiduciary or confidential relationship.” Bytemark, Inc. v.
Xerox Corp., 342 F.Supp.3d 496, 505-06 (S.D. N.Y. 2018), guoting Telecom Int] Am.
Ltd. v. AT & T Corp., 280 F.3d 175, 197 (2d Cir. 2001). Here, the cause of action amounts
to anon sequitur as Plaintiff is not complaining that Zero Gravity made use of its trademark
or trade dress. Rather, Plaintiff is concerned because David Zur accused it of ripping off a
mark owned by Zero Gravity. In any event, there are no allegations that Zero Gravity itself
did anything to interfere with Plaintiff's sales of the Perfectio device.

 

(4) Count IV — Defamation: The elements of a cause of action for
defamation are (a) a false statement that tends to expose a person to public contempt,

BENJAMIN, AARONSON, EDINGER & PATANZO, P.A.
305 NE 1st Street, Gainesville, FL 32601 Phone: (352) 338-4440 Fax: (352) 337-0696 GSEdinger@aol.com
Hon. Margo K. Brodie
US. District Judge
July 8, 2019

Page 3 of 3

hatred, ridicule, aversion, or disgrace, (b) published without privilege or authorization to a
third party, (c) amounting to fault as judged by, at a minimum, a negligence standard, and
(d) either causing special harm or constituting defamation per se.” Kasavana v. Vela, 172
A.D.3d 1042 (2d Dept. May 15, 2019) (emphasis added). It is clear that Zur was the only
Defendant who made a statement concerning DJ Direct.

The only Federal claim is set forth in Count VI (sic) seeking a declaratory judgment
under the Lanham Act. This claim fails because Plaintiff fails to allege the existence of a
live controversy between the parties. The only paragraph which actually purports to show
a dispute between Plaintiff and Zero Gravity attests only to Defendant’s “belief” that DJ
Direct is infringing. (Doc. 1 at 17, 4110). Plaintiff does not allege that Zero Gravity took
any action on this belief to challenge Plaintiff's marketing or sale of the Perfectio device.
Compare, 1-800-Flowers.com. Inc. v Edible Arrangements, LLC, 905 F.Supp 2d 451, 454
(E.D. NY 2012).

Defendants Zur and Breya’s Cosmetics Corp have answered the Complaint and
denied liability (Doc. 20), however, the Complaint should be dismissed on motion as
against Zero Gravity for the reasons set forth above. In addition, the Complaint is also
subject to dismissal because the filing is a “shot gun” pleading prohibited by Rules 8 and
10(b), Fed.R.Civ.P. Each count of the Complaint incorporates the allegations and legal
theories in every preceding count. In re Bishop, 578 B.R. 158, 167-68 (Bankr. W.D. N.Y.
2017). The imprecise pleading is exacerbated by the fourteen (14) pages of hearsay
statements which appear to be various complaints and responses posted on a website hosted
by the Better Business Bureau. (Doc. 1-1). It is unclear which counts are associated with
the BBB complaints or whether they truly have any relevance to the case at all. When faced
with a shotgun pleading, the proper remedy is to dismiss the Complaint pursuant to Rule
12(e), Fed.R.Civ.P. and to require a more definite statement. See, Oliver v. New York State
Police, 2019 WL 453363 at *10 (W.D.N.Y. Feb. 5, 2019).

Under the circumstances, we respectfully request that a pre-motion conference be
scheduled in this matter.

Respectfully submitted,

Bs / 7
Gary $. Edinge
/
cc: Steven Stern, Esq. via CM/ECF /

Richard Schurin, Esq. via CM/ECF /
Edward S. Rudofsky, Esq. via C

BENJAMIN, AARONSON, EDINGER & PATANZO, P.A.
305 NE 1st Street, Gainesville, FL 32601 Phone: (352) 338-4440 Fax: (352) 337-0696 GSEdinger@aol.com
